HERRICK, J.
No specific form of words is necessary in order to discharge an employé. Any language that gives him to understand that his services are no longer required is sufficient. Jackson v. Mayor, etc., of City of New York, 87 Hun, 296, 34 N. Y. Supp. 346, and cases cited; Ryan v. Mayor, etc., of City of New York, 154 N. Y. 328, 48 N. E. 512. The letters written by the defendants to the plaintiff seem to me abundantly sufficient to give him to understand that they no longer' required his services. In the letter of October 18th they sent him $80 for his traveling expenses, payable two weeks in advance, as their contract required them to do, and which he was entitled to receive when discharged. He testifies that that carried him beyond his month, and that he continued traveling until that money was used up, and, so far as the case shows, he never made any further requisition upon them for traveling expenses wherewith to continue in their employment, which would seem to indicate that he considered the letters final. He did not render services for them for the full month, so that, in any event, he would not be entitled to his month’s salary; having neither performed, nor offered to perform, services for them during the whole of that period. Having been discharged, however, whether rightfully or wrongfully, he would have no claim for wages except for what was due at the time *1043of his discharge. His claim against them would be one for damages for a breach of their contract. Howard v. Daly, 61 N. Y. 362; Weed v. Burt, 78 N. Y. 191. The action here is not one for damages, but for the monthly salary of Arnold, and, under the authorities herein referred to, cannot be maintained. Having arrived at this conclusion, it is unnecessary to discuss the other questions raised in the case, as to whether Arnold was properly discharged, and as to whether the defendant Taylor was properly made a defendant in the action.
The judgment and order should be reversed, and a new trial granted, costs to abide the event. All concur.